Edwin Martin and Esther
                                                                 Martin, Individually and as




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 17, 2014

                                    No. 04-13-00868-CV

                       FORT DUNCAN MEDICAL CENTER INC.,
                                   Appellant

                                             v.

 Edwin MARTIN and Esther Martin, Individually and as Representative of the Estate of Robert
                                       Martin,
                                      Appellee/s

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 10-12-26093-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
         The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief is due on April 14, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court